179 S.W.3d 396 (2005)
In the Interest of T.R.A. & T.A.
No. ED 86287.
Missouri Court of Appeals, Eastern District, Division Two.
December 6, 2005.
Stanley Schechter, St. Louis, MO, for Appellant, Tera Carson (Mother of T.R.A. & T.A.).
Janice Lauer Palozola, St. Louis, MO, GAL for T.R.A. & T.A. (minors).
Richard J. Childress, St. Louis, MO, for MO Children's Div.
Cynthia Harcourt-Hearring, St. Louis, MO, for Juvenile Officer.
Steven W. Neimeyer, St. Louis, MO, for Natural Father.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Tera Carson (Carson) appeals the Family Court's judgment, which terminated her parental rights with respect to T.R.A., born 31 July 1991, and T.A., born 10 February 1993, pursuant to Section 211.447 RSMo (2000). We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b)(5)